DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sebastien Clark on 28 June 2022.

The application has been amended as follows: 
In the Claims:
In claim 4 at line 1, “claim 3” has been changed to --claim 1--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable due to the incorporation of allowable subject matter of claim 3 and intervening claim 2. Claim 9 is allowable due to the incorporation of the allowable subject matter of claim 11. Claim 15 is allowable for the reasons outlined in the Non-Final Rejection mailed 07 March 2022.
The EPO Search Opinion dated 09 May 2022 indicated that claims 1-6 were anticipated by Alam (US 2003/0190099) and Hindle (US 2013/0051981).
As to Alam, it appears the EPO has mapped the “first housing member” to the stub shaft 12. Because the stub shaft rotates, it is not “securable to a casing of the gas turbine engine,” as is required by the current form of claim 1. One of ordinary skill in the art would not recognize a stub shaft as a bearing housing member. The portion outboard of 19 was mapped to the slip joint. Although this portion does fairly show a seal, there is no description of the functioning of the interface between the fixed bearing housing and the stub shaft 12 on the left.
Hindle suffers from the same deficiencies as Alam, and more clearly shows that the stub shaft rotates with the high pressure turbine 40/90, and is thus not secured nor securable to the casing.
Fadgen (US 2020/0173557) is cited to teach a carbon seal and does not cure the deficiencies of Alam or Hindle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745